Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of and
effective as of October, 2017 (the “Effective Date”), by and between Meridian
Waste Solutions, Inc., a corporation incorporated under the laws of the State of
New York (the “Company”), and the investors set forth on the signature page
hereof (the “Purchasers”).

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission under the Securities Act.

 

WHEREAS, Purchasers desire to purchase from the Company, and the Company desires
to sell and issue to Purchasers, upon the terms and subject to the conditions
contained herein, units consisting of shares of Series E Preferred Stock with a
liquidation preference of $12.00 per share (the “Preferred Stock”), the
certificate of designation of which is in the form attached hereto as Exhibit A,
and warrants to purchase shares of Common Stock (the “Warrants”), in the form
attached hereto as Exhibit B.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in the Preferred Stock or this Article as follows:

 

2.1   “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control,” “controlling”
“controlled” and words of similar import, when used in this context, means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct, or cause the direction of, management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 



 1 

 

 

2.2   “Assets” means all of the properties and assets of the Person in question,
as the context may so require, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

2.3   “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which federal banks are authorized or required to be closed for the
conduct of commercial banking business.

 

2.4   “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.

 

2.5   “Common Stock” means the common stock of the Company, par value $0.025 per
share.

 

2.6   “Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

2.7   “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

2.8   “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, Preferred Stock, subscription, call or put
required to be filed as an exhibit to the SEC Filings (as that term is defined
below).

 

2.9   “Preferred Stock” shall have the meaning given to it in the preamble
hereof.

 

2.10  “Effective Date” means the date so defined in the introductory paragraph
of this Agreement.

 

2.11 “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 



 2 

 

 

2.12   “Environmental Requirements” means all Laws and requirements relating to
human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.

 

2.13   “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, or of
such other Person as may be approved by a significant segment of the U.S.
accounting profession, in each case as of the date or period at issue, and as
applied in the U.S. to U.S. companies.

 

2.14    “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.15   “Hazardous Materials” means: (i) any chemicals, materials, substances or
wastes which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any Law; and (iii) any
other chemical, material, substance, or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.16   “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.17   “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.18   “Leases” means all leases for real or personal property.

 

2.19  “Material Adverse Effect” shall mean: (i) a material adverse change in, or
a material adverse effect upon, the Assets, business, prospects, properties,
financial condition or results of operations of the Company; (ii) a material
impairment of the ability of the Company to perform any of its Obligations under
any of the Transaction Documents; or (iii) a material adverse effect on: (A) the
legality, validity, binding effect or enforceability against the Company of any
of the Transaction Documents; (B) the rights or remedies of the Purchasers under
any of the Transaction Documents; or (C) a material adverse effect or impairment
on the Purchaser’s ability to sell the shares of the Company’s Common Stock
issuable to Purchasers under any Transaction Documents without limitation or
restriction. For purposes of determining whether any of the foregoing changes,
effects, impairments, or other events have occurred, such determination shall be
made by each Purchaser, in its sole, but reasonably exercised, discretion.

 



 3 

 

 

2.20   “Obligation” means, now existing or in the future, any debt, liability or
obligation of any nature whatsoever (including any required performance of any
covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations under
Contracts, existing or incurred under this Agreement or the Preferred Stock, as
such obligations may be amended, supplemented, converted, extended or modified
from time to time.

 

2.21   “Ordinary Course of Business” means the ordinary course of business of
the Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

2.22   “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

2.23   “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

2.24   “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.25   “Registration Rights Agreement” means the registration rights agreement
between the Company and each Purchaser, in the form of Exhibit C hereto.

 

2.26   “Securities” means, collectively, the Preferred Stock, Common Stock and
Warrants and any additional shares of Common Stock issuable (i) in connection
with a conversion of the Preferred Stock, (ii) exercise of the Warrants or (iii)
issuance in accordance with any of the terms or provisions of this Agreement or
any other Transaction Documents.

 

2.27   “Tax” means (i) any foreign, federal, state or local income, profits,
gross receipts, franchise, sales, use, occupancy, general property, real
property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.

 

2.28   “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 



 4 

 

 

2.29   “Transaction Documents” means this Agreement any and all documents or
instruments executed or to be executed by the Company in connection with this
Agreement, including the Preferred Stock and the Warrants, together with all
modifications, amendments, extensions, future advances, renewals, and
substitutions thereof.

 

2.30   “Underlying Shares” means collectively the shares of Common Stock
issuable upon conversion of the Preferred Stock and the shares of Common Stock
issuable upon exercise of the Warrants.

 

2.31   “Unit” means a unit of Securities to be purchased consisting of (i) one
(1) share of Preferred Stock, and (ii) fifteen (15) Warrants.

 

2.32   “Variable Rate Transaction” shall have the meaning set forth in Section
4.5 of this Agreement.

 

2.33   “Voting Agreement” shall have the meaning set forth in Section 7.1 of
this Agreement.

 

2.34   “Warrant(s)” means the five (5) year Common Stock Purchase Warrants of
the Company, the form of which is attached hereto as Exhibit B.

 

2.35   “Warrant Shares” means all shares of Common Stock issuable upon exercise
of the Warrants and/or any other securities issuable upon exercise of the
Warrants.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules attached hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 



 5 

 

 

ARTICLE IV

PURCHASE AND SALE OF UNITS

 

4.1   Purchase and Sale of Units. Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, Purchasers agree to purchase, and
Company agrees to sell and issue to Purchasers, up to 300,000 Units for the
Purchase Price set forth on Schedule 1 attached hereto. The Purchase Price for
each Unit shall be ten dollars ($10.00). The aggregate Purchase Price for the
Units which may be purchased under this Agreement shall not exceed $3,000,000.

 

4.2   Closing Date. The purchase and sale of the Units shall take place on the
Effective Date, or such later date as the Company and the Purchasers may agree
in writing, subject to satisfaction of the conditions set forth in this
Agreement (the “Closing Date”).

 

4.3  Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date: (i) the Purchasers shall deliver to the
Company, to a Company account designated by the Company, the Purchase Price for
the Preferred Stock and Warrants to be issued and sold to Purchasers, minus the
fees to be paid directly from the proceeds as set forth in this Agreement, in
the form of wire transfers of immediately available U.S. dollars; and (ii) the
Company shall deliver to Purchasers the Securities which each Purchaser is
purchasing hereunder, duly executed on behalf of the Company, together with any
other documents required to be delivered pursuant to this Agreement.

 

ARTICLE V

PURCHASERS’ REPRESENTATIONS AND WARRANTIES

 

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein, in which case they shall be
accurate as of such date):

 

5.1   Investment Purpose. Purchaser is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof.

 

5.2   Accredited Purchaser Status. Purchaser is an “accredited investor” as that
term is defined in Rule 501 of Regulation D, as promulgated under the Securities
Act of 1933.

 

5.3   Reliance on Exemptions. Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Purchasers set forth herein in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Securities.

 



 6 

 

 

5.4   Information. Purchaser and its advisors, if any, have been furnished with
all materials they have requested relating to the business, finances and
operations of the Company and information Purchaser deemed material to making an
informed investment decision regarding its purchase of the Securities. Purchaser
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company and its management and have received response from the Company or
management satisfactory to the Purchaser.  Purchaser acknowledges receipt of the
disclosures contained on Exhibit D attached hereto, entitled “Company
Disclosures.” Neither such inquiries, nor any materials provided to Purchasers,
nor any other due diligence investigations conducted by Purchaser or its
advisors, if any, or its representatives, shall modify, amend or affect
Purchaser’s right to fully rely on the Company’s representations and warranties
contained in Article VI below. Purchaser understands that its investment in the
Securities involved a high degree of risk.  Purchaser is in a position regarding
the Company, which, based upon economic bargaining power, enabled and enables
Purchaser to obtain information from the Company in order to evaluate the merits
and risks of this investment. Purchaser has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

 

5.5  No Governmental Review. Purchaser understands that no United States federal
or state Governmental Authority has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the investment
in the Securities, nor have such Governmental Authorities passed upon or
endorsed the merits of the offering of the Securities.

 

5.6   Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Purchasers and is a valid and
binding agreement of Purchaser, enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

To induce the Purchasers to purchase the Securities, the Company makes the
following representations and warranties to Purchasers, each of which shall be
true and correct in all respects as of the date of the execution and delivery of
this Agreement, and which shall survive the execution and delivery of this
Agreement:

 

6.1   Organization. The Company is a corporation, duly incorporated, validly
existing and in good standing under the Laws of the State of New York. The
Company has the full power and authority and all necessary certificates,
licenses, approvals and Permits to: (i) enter into and execute this Agreement
and the Transaction Documents and to perform all of its Obligations hereunder
and thereunder; and (ii) own and operate its Assets and properties and to
conduct and carry on its business as and to the extent now conducted. The
Company is duly qualified to transact business and is in good standing as a
foreign corporation in each jurisdiction where the character of its business or
the ownership or use and operation of its Assets or properties requires such
qualification. The exact legal name of the Company is as set forth in the
preamble to this Agreement, and the Company does not currently conduct, nor has
the Company, during the last five (5) years conducted, business under any other
name or trade name.

 



 7 

 

 

6.2   Authority and Approval of Agreement; Binding Effect. The execution and
delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Securities, have been duly and validly authorized
and approved by the Company and its board of directors pursuant to all
applicable Laws and no other action or Consent on the part of Company, its board
directors or any other Person is necessary or required by the Company to execute
this Agreement and the Transaction Documents, consummate the transactions
contemplated herein and therein, perform all of Company’s Obligations hereunder
and thereunder, or to issue the Securities. This Agreement and each of the
Transaction Documents have been duly and validly executed by Company (and the
officer executing this Agreement and all such other Transaction Documents is
duly authorized to act and execute same on behalf of Company) and constitute the
valid and legally binding agreements of Company, enforceable against Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

  

6.3   Capitalization. The authorized capital stock of the Company consists of
75,000,000 shares of Common Stock, par value $0.025 per share, of which
10,280,275 shares are issued and outstanding and the following preferred stock:
(i) 51 shares of Series A Preferred Stock authorized of which 51 shares of
Series A Preferred Stock are issued and outstanding; (ii) 71,120 shares of
Series B Preferred Stock authorized of which 0 shares of Series B Preferred
Stock are issued and outstanding; (iii) 67,361 shares of Series C Preferred
Stock authorized of which 0 shares of Series C Preferred Stock are issued and
outstanding; (iv) 141,000 shares of Series D Preferred Stock authorized, of
which 141,000 shares are issued and outstanding; and (v) 4,720,468 shares of
undesignated “blank check” preferred stock. All of such outstanding shares have
been validly issued and are fully paid and nonassessable, have been issued in
compliance with all foreign, federal and state securities laws and none of such
outstanding shares were issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. The Company has no subsidiaries
other than Here to Serve – Missouri Waste Division, LLC, Here to Serve – Georgia
Waste Division, LLC, Meridian Waste Operations, Inc., Meridian Land Company,
LLC, Christian Disposal, LLC, FWCD, LLC, The CFS Group, LLC, The CFS Group
Disposal& Recycling Services, LLC, RWG5, LLC, Meridian Waste Missouri, LLC,
Meridian Innovations, LLC and Mobile Science Technologies, LLC. As of the
Effective Date, no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any Claims or Encumbrances
suffered or permitted by the Company. Except for the Securities to be issued
pursuant to this Agreement, and except as disclosed in the Company’s filings
with the Securities and Exchange Commission (the “SEC Filings”), as of the date
hereof: (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or Contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company, or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company; (ii) except as
disclosed in the SEC Filings, there are no outstanding debt securities, notes,
credit agreements, credit facilities or other Contracts or instruments
evidencing indebtedness of the Company or any of its, or by which the Company is
or may become bound; (iii) there are no outstanding registration statements with
respect to the Company or any of its securities; (iv) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to this Agreement);
(v) there are no financing statements securing obligations filed in connection
with the Company or any of its Assets expect as set forth in the SEC Reports;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company. The Company
has furnished to the Purchasers true, complete and correct copies of: (I) the
Company’s Articles of Incorporation, as amended and as in effect on the date
hereof; and (II) the Company’s Bylaws, as in effect on the date hereof
(together, the “Organizational Documents”). Except for the Organizational
Documents, there are no other shareholder agreements, voting agreements or other
Contracts of any nature or kind that restrict, limit or in any manner impose
Obligations on the governance of the Company. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.

 



 8 

 

 

6.4   No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Organizational Documents of the Company; (ii) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflicts with, or gives to any other Person
any rights of termination, amendment, acceleration or cancellation of, any
provision of any Contract to which Company is a party or by which any of its
Assets or properties may be bound, other than the Amended and Restated Credit
Agreement dated February 15, 2017, as amended, and the Underwriting Agreement
dated June 28, 2017; (iii) constitute a violation of, or a default or breach
under (either immediately, upon notice, upon lapse of time, or both), or
conflict with, any Judgment; (iv) constitute a violation of, or conflict with,
any Law (including United States federal and state securities Laws); or (v)
result in the loss or adverse modification of, or the imposition of any fine,
penalty or other Encumbrance with respect to, any Permit granted or issued to,
or otherwise held by or for the use of, Company or any of Company’s Assets. The
Company is not in violation of its Organizational Documents and the Company is
not in default or breach (and no event has occurred which with notice or lapse
of time or both could put the Company in default or breach) under, and the
Company has not taken any action or failed to take any action that would give to
any other Person any rights of termination, amendment, acceleration or
cancellation of, any Contract to which the Company is a party or by which any
property or Assets of the Company are bound or affected. The businesses of the
Company are not being conducted, and shall not be conducted so long as
Purchasers own any of the Securities, in violation of any Law. Except as
specifically contemplated by this Agreement, the Company is not required to
obtain any Consent of, from, or with any Governmental Authority, or any other
Person, in order for it to execute, deliver or perform any of its Obligations
under this Agreement or the Transaction Documents in accordance with the terms
hereof or thereof, or to issue and sell the Securities in accordance with the
terms hereof. All Consents which the Company is required to obtain pursuant to
the immediately preceding sentence have been obtained or effected on or prior to
the date hereof. The Company is not aware of any facts or circumstances which
might give rise to any of the foregoing.

 



 9 

 

 

6.5   Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.

 

6.6   Absence of Litigation or Adverse Matters. No condition, circumstance,
event, agreement, document, instrument, restriction, litigation or Proceeding
(or threatened litigation or Proceeding or basis therefor) exists which: (i)
could adversely affect the ability of the Company to perform its Obligations
under the Transaction Documents; (ii) would constitute a default under any of
the Transaction Documents; (iii) would constitute such a default with the giving
of notice or lapse of time or both; or (iv) would constitute or give rise to a
Material Adverse Effect. In addition: (v) there is no Proceeding before or by
any Governmental Authority or any other Person, pending, or the best of
Company’s knowledge, threatened or contemplated by, against or affecting the
Company, its business or Assets; (vi) there is no outstanding Judgments against
or affecting the Company, its business or Assets; (vii) the Company is not in
breach or violation of any Contract; and (viii) the Company has not received any
material complaint from any customer, supplier, vendor or employee.

 

6.7   Title to Assets. The Company has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Company as presently conducted, free of any Encumbrance,
except as set forth herein. Except as would not have a Material Adverse Effect,
the Company’s Assets are in good operating condition and repair, ordinary wear
and tear excepted, and are free of any latent or patent defects which might
impair their usefulness, and are suitable for the purposes for which they are
currently used and for the purposes for which they are proposed to be used.

 

6.8   Compliance with Laws. The Company is and at all times has been in full
compliance with all Laws, except for any instances which would not have a
Material Adverse Effect. The Company has not received any notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any violation of any Law.

 



 10 

 

 

6.9   Labor and Employment Matters. The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute threatened. To
the knowledge of the Company and its officers, none of the Company’s employees
is a member of a union and the Company believes that its relations with its
employees are good. To the knowledge of the Company and its officers, the
Company has complied in all material respects with all Laws relating to
employment matters, civil rights and equal employment opportunities.

 

6.10   Employee Benefit Plans. Except as disclosed to the Purchasers in writing
prior to the date hereof, the Company does not have and has not ever maintained,
and has no Obligations with respect to any employee benefit plans or
arrangements, including employee pension benefit plans, as defined in Section
3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), multiemployer plans, as defined in Section 3(37) of ERISA, employee
welfare benefit plans, as defined in Section 3(1) of ERISA, deferred
compensation plans, stock option plans, bonus plans, stock purchase plans,
hospitalization, disability and other insurance plans, severance or termination
pay plans and policies, whether or not described in Section 3(3) of ERISA, in
which employees, their spouses or dependents of the Company participate
(collectively, the “Employee Benefit Plans”). To the Company’s knowledge, all
Employee Benefit Plans meet the minimum funding standards of Section 302 of
ERISA, where applicable, and each such Employee Benefit Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Benefit Plans and no “Reportable Event” or “Prohibited Transaction” (as
such terms are defined in ERISA), has occurred with respect to any such Employee
Benefit Plans, unless approved by the appropriate Governmental Authority. To the
Company’s knowledge, the Company has promptly paid and discharged all
Obligations arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of an Encumbrance against any of its Assets or
otherwise have a Material Adverse Effect.

 

6.11   Tax Matters. The Company has made and timely filed all Tax Returns
required by any jurisdiction to which it is subject, and each such Tax Return
has been prepared in compliance with all applicable Laws, and all such Tax
Returns are true and accurate in all respects. Except and only to the extent
that the Company has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported Taxes, the Company has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Company has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. The Company
has withheld and paid all Taxes to the appropriate Governmental Authority
required to have been withheld and paid in connection with amounts paid or owing
to any Person. There is no Proceeding or Claim for refund now in progress,
pending or threatened against or with respect to the Company regarding Taxes.

 



 11 

 

 

6.12   Insurance. The Company is covered by valid, outstanding and enforceable
policies of insurance which were issued to it by reputable insurers of
recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”). Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid. None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement. The
Company has complied with the provisions of such Insurance Policies. The Company
has not been refused any insurance coverage sought or applied for and the
Company does not have any reason to believe that it will not be able to renew
its existing Insurance Policies as and when such Insurance Policies expire or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not materially and adversely affect the
condition, financial or otherwise, or the earnings, business or operations of
the Company.

 

6.13   Permits. The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and the
Company is in full compliance with the respective requirements of all such
Permits.

 

6.14   Environmental Laws. Except as are used in such amounts as are customary
in the Company’s Ordinary Course of Business and in compliance with all
applicable Environmental Laws, the Company represents and warrants to Purchasers
that: (i) the Company has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off any of the premises of the Company (whether or not owned by the Company) in
any manner which at any time violates any Environmental Law or any Permit,
certificate, approval or similar authorization thereunder; (ii) the operations
of the Company comply in all material respects with all Environmental Laws and
all Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, Claim,
citation or notice by any Governmental Authority or any other Person, nor is any
pending or, to the Company’s knowledge, threatened; and (iv) the Company does
not have any liability, contingent or otherwise, in connection with a release,
spill or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material.

 

6.15   Illegal Payments. Neither the Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
his actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 



 12 

 

 

6.16   Related Party Transactions. Except for arm’s length transactions pursuant
to which the Company makes payments in the Ordinary Course of Business upon
terms no less favorable than the Company could obtain from third parties, and
except as described in the SEC filings, none of the officers, directors or
employees of the Company, nor any stockholders who own, legally or beneficially,
five percent (5%) or more of the issued and outstanding shares of any class of
the Company’s capital stock (each a “Material Shareholder”), is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any Contract providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from, any officer, director or such
employee or Material Shareholder or, to the best knowledge of the Company, any
other Person in which any officer, director, or any such employee or Material
Shareholder has a substantial or material interest in or of which any officer,
director or employee of the Company or Material Shareholder is an officer,
director, trustee or partner. There are no Claims or disputes of any nature or
kind between the Company and any officer, director or employee of the Company or
any Material Shareholder, or between any of them, relating to the Company and
its business.

 

6.17   Acknowledgment Regarding Purchasers’ Purchase of the Securities. The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to Purchaser’s purchase of the
Securities. The Company further represents to Purchasers that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company, and its representatives.

 

6.18   Brokerage Fees. There is no Person acting on behalf of the Company who is
entitled to or has any claim for any brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby, except for an 8% fee in cash and warrants
deliverable to Garden State Securities, Inc.

 

6.19   No General Solicitation. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or issuance of the Securities.

 

6.20   No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

 



 13 

 

 

6.21   No Integrated Offering. None of the Company, any of its Affiliates, or
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
1933 Act or cause this offering of the Securities to be integrated with prior
offerings of the Company’s securities for purposes of the 1933 Act. None of the
Company, its Affiliates and any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings.

 

6.22   Management. During the past ten-year period, no current officer or
director or, to the knowledge of the Company, no current five percent (5%) or
greater stockholder of the Company has been the subject of:

 

(i)   a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 

(ii)   a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii)   any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1)   Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 



 14 

 

 

(2)   Engaging in any particular type of business practice; or

 

(3)   Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv)  any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)   a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi)  a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

6.23   Full Disclosure. All the representations and warranties made by Company
herein or in the Schedules hereto, and all of the financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to the Purchasers in connection with or in furtherance of
this Agreement or pertaining to the transaction contemplated herein, whether
made or given by Company, its agents or representatives, are complete and
accurate to the best of the knowledge of the Company, its officers and
directors, and do not omit any information required to make the statements and
information provided, in light of the transaction contemplated herein and in
light of the circumstances under which they were made, not misleading, accurate
and meaningful.

 

ARTICLE VII

COVENANTS

 

7.1   Covenants.

 

(a)   Corporate Existence. The Company shall at all times preserve and maintain
its: (i) existence and good standing in the jurisdiction of its organization;
and (ii) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary, and shall
at all times continue as a going concern in the business which the Company is
presently conducting.

 

(b)   Tax Liabilities. The Company shall at all times pay and discharge all
Taxes upon, and all Claims (including claims for labor, materials and supplies)
against the Company or any of its properties or Assets, before the same shall
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP are being maintained.

 



 15 

 

 

(c)   Notice of Proceedings. The Company shall, promptly, but not more than five
(5) days after knowledge thereof shall have come to the attention of any officer
of the Company, give written notice to the Purchasers of all threatened or
pending material Proceedings before any Governmental Authority or otherwise
affecting the Company or any of its Assets.

 

(d)   Material Adverse Effect. The Company shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Company, give written notice to the Purchasers of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.

 

(e)   Notice of Default. The Company shall, promptly, but not more than five (5)
days after the commencement thereof, give notice to the Purchasers in writing of
the occurrence of any “Event of Default” (as such term is defined in any of the
Transaction Documents) or of any event which, with the lapse of time, the giving
of notice or both, would constitute an Event of Default hereunder or under any
other Transaction Documents.

 

(f)   Maintain Property. The Company shall at all times maintain, preserve and
keep all of its Assets in good repair, working order and condition, normal wear
and tear excepted, and shall from time to time, as the Company deems appropriate
in its reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained.

 

(g)   ERISA Liabilities; Employee Plans. The Company shall: (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Company; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Purchasers immediately upon
receipt by the Company of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Purchasers of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 



 16 

 

 

(h)   Reservation of Shares.  So long as any Securities are owned beneficially
and/or of record by any Purchasers or any transferee thereof, the Company
covenants and agrees that it will at all times reserve and keep available out of
its authorized and unissued shares of Common Stock a number of shares of Common
Stock sufficient for the sole purpose of issuance upon conversion of the
Preferred Stock, payment of interest on the Preferred Stock and exercise of the
Warrants (and/or any transferee thereof), free from preemptive rights or any
other actual contingent purchase rights of persons other than the applicable
Purchaser (and any other holders of any Preferred Stock and/or Warrants
transferred from a Purchaser).

 

(i)   For so long as at least 10% of the shares of Preferred Stock sold in the
Offering remain outstanding, the Company will not, without the prior written
consent of holders owning at least 75% of the number of shares of Preferred
Stock then outstanding, (i) enter into a Variable Rate Transaction, (ii) issue
any additional shares of preferred stock or debt which shall rank senior in any
terms to the Preferred Stock, or (iii) reprice any outstanding shares of Common
Stock or Common Stock equivalents or issue any Common Stock or any Common Stock
equivalents below $1.00 per share, excluding equity-based awards issued at the
market price for the Company’s Common Stock on the date of grant pursuant to the
Company’s current stock option plan and the issuance of Common Stock upon
exercise or conversion of currently outstanding securities.

 

“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into, or effects any
transaction under, any agreement, including, but not limited to, an equity line
of credit, an “at-the-market” offering or similar agreement, whereby the Company
may issue securities at a future determined price.

 

(j)   On or prior to the Closing Date, each member of the Company’s Board of
Directors will enter into a voting agreement in the form of Exhibit E attached
hereto, ageing to vote all shares of capital stock owned by such parties in
favor of the financing transactions contemplated by this Agreement (the “Voting
Agreement”).

 

(k)   The net proceeds of Offering will be used as follows: Landfill equipment,
in the approximate amount of $700,000, acquisition of a manufacturing facility
for Meridian Innovations, LLC, a wholly owned subsidiary of the Company, in the
approximate amount of $500,000, and/or other general working capital and/or
capital expenditures.

 



 17 

 

 

ARTICLE VIII

INDEMNIFICATION

 

8.1   Indemnification by the Company. The Company will indemnify and hold
Purchasers and their directors, officers, stockholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the 1933 Act and Section 20 of the Exchange Act), and the
directors, officers, stockholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or any
Transaction Document or (ii) any action instituted against a Purchaser Party in
any capacity, or any of them or their respective Affiliates, by any stockholder
of the Company who is not an Affiliate of such Purchaser Party, with respect to
any of the transactions contemplated by this Agreement. The Company will not be
liable to any Purchaser Party under this Agreement to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or any Transaction
Document; provided that such a claim for indemnification relating to any breach
of any of the representations or warranties made by the Company in this
Agreement is made within 24 months from the Closing.

 

8.2   Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Article VIII, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 



 18 

 

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Securities to the
Purchasers is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

9.1    Purchasers shall have executed the Transaction Documents and delivered
the Purchase Price to the Company.

 

9.2   The representations and warranties of the Purchasers shall be true and
correct in all material respects as of the Closing Date (except for
representations and warranties that speak as of a specific date), and the
Purchasers shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Purchasers at or prior to the
Closing Date.

 

9.3   The Company shall have received such certificates, confirmations,
resolutions, acknowledgements or other documentation necessary or advisable from
all applicable Governmental Authorities, including, but not limited to, those
located in the State of Nevada, as the Company may require in order to evidence
such Governmental Authorities’ approval of this Agreement, the Transaction
Documents and the purchase of the Preferred Stock contemplated hereby.

 

ARTICLE X

CONDITIONS PRECEDENT TO THE PURCHASERS’ OBLIGATIONS TO PURCHASE

 

The obligation of the Purchasers hereunder to purchase the Preferred Stock is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Purchasers’ sole
benefit and may be waived by each Purchaser at any time in its sole discretion:

 

10.1   The Company shall have executed and delivered the Transaction Documents
to the Purchasers.

 



 19 

 

 

10.2   The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the
Closing Date (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the Closing Date.

 

10.3   The Company shall have executed and delivered to Purchasers a closing
certificate, certified as true, complete and correct by an officer of the
Company, in substance and form required by Purchasers, which closing certificate
shall include and attach as exhibits: (i) a true copy of a certificate of good
standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is formed; (ii) the Company’s Organizational Documents; and (iii) copies
of the resolutions of the board of directors of the Company as adopted by the
Company’s or board of directors, in a form acceptable to Purchasers, approving
and authorizing the execution, delivery and performance of the Transaction
Documents to which it is party and the transactions contemplated thereby, in a
form acceptable to the Purchasers.

 

10.4   No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

10.5   The Preferred Stock certificate of designation shall have been filed with
the New York Secretary of State.

 

10.6   The Company shall have executed and delivered to the Purchasers the
Warrant and the Registration Rights Agreement.

 

10.7   The Company shall have executed such other agreements, certificates,
confirmations or resolutions as the Purchasers may require to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Purchasers.

 

ARTICLE XI

MISCELLANEOUS

 

11.1   Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 



If to the Company: Meridian Waste Solutions, Inc.   One Glenlake Parkway NE
Suite 900   Atlanta, GA30328   Attn: Jeffrey Cosman, CEO

 



 20 

 

 

With a copy to: (which shall not constitute notice) Lucosky Brookman LLP   101
Wood Avenue South   Woodbridge, NJ 08830   Attn: Joseph Lucosky, Esq.     If to
the Purchasers To the address set forth on the signature page hereof     With a
copy to: (which shall not constitute notice) Sichenzia Ross Ference Kesner LLP  
1185 Avenue of the Americas, 37th Floor   New York, NY 10036   Attn: Thomas A.
Rose, Esq.



 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered or sent by email, then upon hand delivery or receipt thereof to the
address indicated on or prior to 5:00 p.m., EST, on a business day. Any notice
hand delivered after 5:00 p.m., EST, shall be deemed delivered on the following
business day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 

11.2   Entire Agreement. This Agreement and the other Transaction Documents: (i)
are valid, binding and enforceable against the Company and Purchasers in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Company and Purchasers.
No promises, either expressed or implied, exist between the Company and
Purchasers, unless contained herein or in the Transaction Documents. This
Agreement and the Transaction Documents supersede all negotiations,
representations, warranties, commitments, offers, contracts (of any kind or
nature, whether oral or written) prior to or contemporaneous with the execution
hereof.

 

11.3   Amendments; Waivers. No amendment, modification, termination, discharge
or waiver of any provision of this Agreement or of the Transaction Documents, or
consent to any departure by the Company therefrom, shall in any event be
effective unless the same shall be in writing and signed by Purchasers, and then
such waiver or consent shall be effective only for the specific purpose for
which given.

 



 21 

 

 

11.4   WAIVER OF JURY TRIAL. PURCHASERS AND THE COMPANY AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF THE OBLIGATIONS
HEREUNDER, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING
IN WHICH PURCHASERS AND THE COMPANY AND/OR THE GUARNATORS ARE ADVERSE PARTIES.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR PURCHASERS PURCHASING THE UNITS.

 

11.5   Assignability. Purchasers may at any time assign Purchaser’s rights in
this Agreement, any Securities or any Transaction Document, or any part thereof.
The Company may not sell or assign this Agreement, any Transaction Document or
any other agreement with Purchasers, or any portion thereof, either voluntarily
or by operation of law, nor delegate any of its duties of obligations hereunder
or thereunder, without the prior written consent of Purchasers, which consent
may be withheld or conditioned in Purchasers’ sole and absolute discretion. This
Agreement shall be binding upon Purchasers and the Company and their respective
legal representatives, successors and permitted assigns. All references herein
to a Company shall be deemed to include any successors, whether immediate or
remote.

 

11.6   Publicity. Purchasers shall have the right to approve, before issuance,
any press release or any other public statement with respect to the transactions
contemplated hereby made by the Company; provided, however, that the Company
shall be entitled, without the prior approval of Purchasers, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations. Notwithstanding the
foregoing, the Company shall use its best efforts to consult Purchasers in
connection with any such press release or other public disclosure prior to its
release and Purchasers shall be provided with a copy thereof upon release
thereof. Purchasers shall have the right to make any press release with respect
to the transactions contemplated hereby without Company’s approval. In addition,
with respect to any press release to be made by Purchasers, the Company hereby
authorizes and grants blanket permission to Purchasers to include the Company’s
stock symbol, if any, in any press releases. The Company shall, promptly upon
request, execute any additional documents of authority or permission as may be
requested by Purchasers in connection with any such press releases.

 

11.7   Binding Effect. This Agreement shall become effective upon execution by
the Company and Purchasers.

 

11.8   Governing Law. This Agreement shall be governed by and be construed in
accordance with the laws of the State of New York without regard to the
conflicts of law rules of such state. The parties hereby irrevocably and
unconditionally submit, for themselves and their property, to the jurisdiction
of the courts sitting in New York, New York (Manhattan) and any appellate court
from any thereof, in respect of actions brought against it in any action, suit
or proceeding arising out of or relating to this Agreement, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action, suit or proceeding may be heard and determined in such courts. Each of
the parties hereto agrees that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any action, suit or proceeding arising out of or
relating to this Agreement in any court referred to above. Each of the parties
further hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action, suit
proceeding in any such court and waives any other right to which it may be
entitled on account of its place of residence or domicile. To the fullest extent
permitted by applicable law, the parties agree to bring all actions or
proceedings regarding this Agreement in the courts (Federal or State) of the
State of New York located in the County of New York, City of New York.

 



 22 

 

 

11.9   Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

11.10   Survival of Company’s Representations. All covenants, agreements,
representations and warranties made by the Company herein shall, notwithstanding
any investigation by Purchasers, be deemed material and relied upon by
Purchasers and shall survive the making and execution of this Agreement and the
Transaction Documents and the sale and purchase of the Preferred Stock, and
shall be deemed to be continuing representations and warranties until such time
as the Company have fulfilled all of its Obligations to Purchasers hereunder and
under all other Transaction Documents, and Purchasers has been indefeasibly paid
in full.

 

11.11   Time of Essence. Time is of the essence in making payments of all
amounts due Purchasers under this Agreement and the other Transaction Documents
and in the performance and observance by the Company of each covenant,
agreement, provision and term of this Agreement and the other Transaction
Documents. The parties agree that in the event that any date on which
performance is to occur falls on a day other than a Business Day, then the time
for such performance shall be extended until the next Business Day thereafter
occurring.

 

11.12   Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 



 23 

 

 

11.13   Compliance with Federal Law. The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any Governmental Authority, foreign or national;
(ii) not use or permit the use of the proceeds of the Preferred Stock to violate
any of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act laws and regulations, as amended. As required by federal law and Purchasers’
policies and practices, Purchasers may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

11.14   Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

11.15   Execution. This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf’ signature page was an original thereof.

 

11.16   Headings. The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

11.17   Further Assurances. The Company will execute and deliver such further
instruments and do such further acts and things as may be reasonably required by
Purchasers to carry out the intent and purposes of this Agreement.

 

11.18   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 



 24 

 

 

11.19   Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by Purchasers in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Purchasers with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by the Purchasers to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at the Purchasers’ election.

 

11.21   Fees and Expenses. At the Closing, the Company shall reimburse
Purchasers or their counsel for attorney’s fees and expenses for the
transactions contemplated by this Agreement, in an amount of $25,000. The
Company shall also be directly responsible for the payment of fees or
commissions payable to the placement agent for the offering, Garden State
Securities, Inc., in the amount of 8% of the aggregate cash invested by the
Purchasers and Warrants to purchase 8% of the shares of Common Stock issuable
upon conversion of shares of Preferred Stock sold in this Offering, upon the
same terms and conditions as the Purchasers.

 

[signature pages follow]

 



 25 

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

COMPANY:

 

MERIDIAN WASTE SOLUTIONS, INC.

 

By:  

Name: Jeffrey Cosman

Title: Chief Executive Officer

 

INVESTOR:

 

 





Name:

 



 

 



 26 

 

 

PURCHASER

 

 

Name of Purchaser

 

____________________________________

 

Address:

_________________________________________

 

_________________________________________

 

Fax No.: ________________________________

 

Taxpayer ID# (if applicable): ________________

 

_________________________________________

 

Dated: _____________, 2017

 

Aggregate Purchase Price: ________________

 

 

 

 

 

 

 

 

 

[Purchaser Signature Page to Meridian Waste Solutions, Inc. Securities Purchase
Agreement]

 

 27 

 



 

SCHEDULE 1

 

PURCHASE PRICE; SECURITIES PURCHASED

 

 

Name of
Purchaser

 

Purchase Price

for Units

Being Purchased

 

Aggregate Number of

Units being Purchased

 

   

 

 

 

 

 



 28 

 

 

EXHIBIT A

 

FORM OF PREFERRED STOCK DESIGNATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 29 

 

 

EXHIBIT B

 

FORM OF WARRANT



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 30 

 

 

EXHIBIT C

 

FORM OF REGISTRATION RIGHTS AGREEMENT



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 31 

 

 

EXHIBIT D

 

COMPANY DISCLOSURE



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 32 

 

 

EXHIBIT E

 

VOTING AGREEMENT



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

33

 

